UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7209



WILLIS R. STOLLINGS,

                                           Petitioner - Appellant,

          versus


WILLIAM DUNCIL, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-97-446-2)


Submitted:   October 31, 1997          Decided:     November 12, 1997


Before MURNAGHAN, ERVIN, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willis R. Stollings, Appellant Pro Se. Darrell V. McGraw, Jr.,
Victor Shawn Woods, OFFICE OF THE ATTORNEY GENERAL, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of
appealability and dismiss the appeal on the reasoning of the dis-

trict court. Stollings v. Duncil, No. CA-97-446-2 (S.D.W. Va. Aug.
13, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




                                2